



HNI Corporation 2017 Stock-Based Compensation Plan:
Restricted Stock Unit Award Agreement




Congratulations on your selection as a Participant who will receive Restricted
Stock Units under the HNI Corporation 2017 Stock-Based Compensation Plan. This
Award Agreement provides a brief summary of your rights under the Plan.
Capitalized terms found but not defined in this Award Agreement are defined in
the Plan.


The Plan provides complete details of all your rights under the Plan and this
Award Agreement, as well as all the conditions and limitations affecting your
rights. If there is any inconsistency between the terms of this Award Agreement
and the terms of the Plan, the Plan's terms shall completely supersede and
replace the conflicting terms of this Award Agreement.


Overview of Your Restricted Stock Unit Grant


1.
Number of Restricted Stock Units Granted: __________



2.
Grant Date: __________



3.
Vesting of Restricted Stock Units: Subject to the terms of Section 7 and 8
below, 1/3 of the total number of Restricted Stock Units granted above, rounded
up or down to the nearest whole share, will vest on each of the first, second,
and third anniversaries of the Grant Date (each such date, a “Vesting Date”),
provided that you remain continuously employed by the Corporation through such
Vesting Date.



4.
Impact of Vesting of Restricted Stock Units: On each Vesting Date, you will be
issued a number of Shares equal to the number of Restricted Stock Units that
become vested on that Vesting Date. A portion of these Shares will be withheld
to pay applicable withholding taxes due on such Vesting Date. To the extent that
payroll taxes are required to be withheld prior to a Vesting Date, the
Corporation may withhold such taxes from your cash compensation payable by the
Corporation in accordance with Section 3121(v) of the Code.



5.
Stockholder Rights: Prior to the time that your Restricted Stock Units vest and
the Corporation has issued Shares relating to such Restricted Stock Units, you
will not be deemed to be the holder of, or to have any of the rights of a holder
with respect to, any Shares deliverable with respect to such Restricted Stock
Units. However, as of each date on which a cash dividend is paid to holders of
Shares, a Divided Equivalent in an amount equal to the cash dividend that is
paid on each Share, multiplied by the number of Restricted Stock Units that
remain unvested and outstanding or otherwise have not been settled as of the
dividend payment date (the “Dividend Equivalent Amount”) shall be credited to an
unfunded account for your benefit. The aggregate Dividend Equivalent Amount, if
any, credited to such account shall vest and be paid in cash at the same time
and subject to the same vesting conditions as the corresponding Restricted Stock
Units to which the Dividend Equivalent Amount relates. From and after the date
Shares are actually issued or delivered upon settlement of the Restricted Stock
Units, you then will have dividend rights with respect to those Shares.






--------------------------------------------------------------------------------







6.
Non-Transferability of Restricted Stock Units:



(a)
No assignment or transfer of Restricted Stock Units, whether voluntary or
involuntary, by operation of law or otherwise, can be made except by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Corporation.



(b)
Notwithstanding the preceding paragraph, you may transfer your Restricted Stock
Units to one or more family members (as such term is used in the Plan) or to one
or more trusts established solely for the benefit of one or more family members
or to one or more partnerships in which the only partners are family members;
provided, however, that (i) no such transfer shall be effective unless you
deliver reasonable prior notice thereof to the Corporation and such transfer is
thereafter effected subject to the specific authorization of, and in accordance
with any terms and conditions that shall have been made applicable thereto by,
the Committee or the Board, (ii) any such transferee shall be subject to the
same terms and conditions hereunder as you are and (iii) such transfer cannot be
made for value.



7.
Termination of Employment:



(a)
Death or Disability: If your employment terminates due to your death or you
become Disabled, as defined below, your outstanding Restricted Stock Units which
are outstanding as of the date of your death or Disability shall become
immediately 100% vested, provided that you are employed by the Corporation on
the date of your death or Disability. The Shares subject to the Restricted Stock
Units that become vested pursuant to this Section 7(a) shall be issued to you or
your beneficiary or estate within 60 days after the date of your death or
Disability. For purposes of this Award Agreement, and notwithstanding the terms
of the Plan, you will be considered “Disabled” or to have a “Disability” if you
are, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Corporation.



(b)
By Retirement: If your employment terminates after your Retirement Eligible Date
for a reason other than Cause, as defined below, your outstanding Restricted
Stock Units shall continue to vest in accordance with Section 3 as though your
employment had continued through each remaining vesting date. The Shares subject
to the Restricted Stock Units that become vested pursuant to this Section 7(b)
shall be issued to you within 60 days after the applicable vesting date.



(c)
For Other Reasons: Restricted Stock Units which are not vested as of the date of
employment termination for reasons other than those specified in Section 7(a) or
7(b) and which have not become vested pursuant to Section 8 shall immediately
terminate and shall be forfeited to the Corporation.



(d)
Definition of Cause: For purposes of this Award Agreement, “Cause” shall have
the meaning described in your employment or severance agreement with the
Corporation, or if no such agreements exists, then it shall mean your:






--------------------------------------------------------------------------------





(i) repeated failure to perform a substantial part of your duties and
responsibilities; (ii) willful misconduct, illegal act, fraud or dishonesty;
(iii) material violation of the rules of conduct of the Corporation or (iv)
violation of your duty of confidentiality and loyalty to the Corporation, which
in each case shall be determined by the Corporation in its sole and absolute
discretion.


8.
Change in Control: In the event of a Change in Control, all outstanding
Restricted Stock Units shall become fully vested and Section 10.1 of the Plan
will apply. The Shares subject to the Restricted Stock Units that become vested
pursuant to this Section 8 shall be issued to you within 30 days after the date
of the Change in Control; provided that if the Change in Control does not
constitute a “change in control event,” within the meaning of Section 409A of
the Code, then the Restricted Stock Units shall become fully vested as of the
date of the Change in Control, but the Shares subject to such Restricted Stock
Units shall not be issued to you until the dates on which the Restricted Stock
Units otherwise would have become vested and issuable pursuant to Section 3 of
this Award Agreement.



9.
Section 409A. The Restricted Stock Units are intended to be exempt from or
comply with Section 409A of the Code, and this Award Agreement shall be
interpreted and construed accordingly.





Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by
providing your digital signature on the Agreement to Participate. Please print a
copy of the Agreement to Participate for your files.


Refer any questions you may have regarding your grant of Restricted Stock Units
to the Vice President, Member and Community Relations. Once again,
congratulations on the receipt of your restricted stock unit award.


Sincerely,


Jeff Lorenger
Chairman, President, and CEO
HNI Corporation





--------------------------------------------------------------------------------







HNI Corporation 2017 Stock-Based Compensation Plan:
Restricted Stock Unit Award
Agreement to Participate




By signing this Agreement to Participate, I acknowledge that I have read the
Award Agreement and the Plan, and that I fully understand all of my rights
thereunder, as well as all of the terms and conditions which may limit the
vesting of the Restricted Stock Units.




Electronic Signature                        Date of Signature
Participant Name        





